



Exhibit 10.2
THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(US Employees)


SUMMARY OF RESTRICTED STOCK UNIT AWARD
The Clorox Company, a Delaware company (the “Company”), grants to the Grantee
named below, in accordance with the terms of The Clorox Company 2005 Stock
Incentive Plan (the “Plan”) and this restricted stock unit award agreement (the
“Agreement”), the following number of Restricted Stock Units (the “Units”), on
the terms set forth below:



GRANTEE<<Participant ID>>TOTAL RESTRICTED UNITS AWARDED<<Units Granted>>DATE OF
AWARD<<Grant Date>>PERIOD OF RESTRICTION
25% vests on each of the first four anniversaries of the date of award; provided
that [the Committee][a committee consisting of the Chief Executive Officer and
the Chief People Officer] may provide in its sole discretion for the vesting of
additional Units in an amount sufficient to satisfy any applicable tax
withholding amounts arising due to Grantee’s eligibility under this Agreement to
terminate employment or services due to “Retirement”.1,2



TERMS OF AGREEMENT


1.Grant of Units. The Company hereby grants to the Grantee the Units set forth
above, subject to the terms, definitions and provisions of the Plan and this
Agreement. All terms, provisions, and conditions applicable to the Units set
forth in the Plan and not set forth herein are incorporated by reference. To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern. All capitalized terms that are used in this
Agreement and not otherwise defined herein shall have the meanings ascribed to
them in the Plan.


2.Nature and Settlement of Award. The Units represent an unfunded, unsecured
promise by the Company to issue Shares. Units will become vested and be settled
in Shares on a one Share for one Unit basis, rounded to the nearest whole Share,
less any Shares withheld in accordance with the provisions of Section 4 of this
Agreement. Settlement shall occur as soon as practicable after the Period of
Restriction lapses as provided in the Summary of Restricted Stock Unit Award
above, but in any event, within the period ending on the later to occur of the
date that is 2 ½ months from the end of (1) the Grantee’s tax year that includes
the date of the lapse of the Period of Restriction, or (2) the Company’s tax
year that includes the date of the lapse of the Period of Restriction (which
payment schedule is intended to comply with the “short-term deferral” exemption
from the application of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) (the “Settlement Date”). Notwithstanding the foregoing, if
the Grantee elects to receive any

    1    To be included in agreements for individuals who are members of the
Clorox Executive Committee and/or required to file disclosure statements under
Section 16(a) of the Securities Exchange Act.
    2    To be included in agreements for individuals who are neither members of
the Clorox Executive Committee nor required to file disclosure statements under
Section 16(a) of the Securities Exchange Act.
    - 1 -

--------------------------------------------------------------------------------



Shares on a Deferred Settlement Date established pursuant to Section 6 of this
Agreement, the Units to which such election applies shall be settled on the
Deferred Settlement Date. Although the Units shall be vested within the meaning
of Section 83 of the Internal Revenue Code since no substantial risk of
forfeiture exists after the Period of Restriction lapses, the Units will not be
earned until the Grantee has fulfilled all of the conditions precedent set forth
in this Agreement, including, but not limited to, the obligations set forth in
Section 10(b), 10(c), 10(d), 10(e) and Section 11, and the Grantee shall have no
right to retain the Shares or the value thereof upon vesting or settlement of
the Units until all such conditions precedent have been satisfied.


3.Dividend Equivalents. No Dividend Equivalents shall be paid to the Grantee
prior to the lapse of the Period of Restriction. Rather, such Dividend
Equivalent payments will accrue and be notionally credited to the Grantee’s RSU
account and paid out in the form of additional Shares, rounded down to the
nearest whole Share, after the lapse of the Period of Restriction, within the
time period described in Section 2 above.


4.Taxes. Pursuant to Section 16 of the Plan, the Committee shall have the power
and the right to deduct or withhold, or require the Grantee to remit to the
Company, an amount sufficient to satisfy any applicable tax withholding
requirements applicable to this Award. The Committee may condition the issuance
of Shares in settlement of Units upon the Grantee’s satisfaction of such
withholding obligations. The Grantee may elect to satisfy all or part of such
withholding requirement by tendering previously-owned Shares or by having the
Company withhold Shares having a Fair Market Value equal to the minimum
statutory tax withholding rate that could be imposed on the transaction (or such
other rate that will not result in a negative accounting impact) or in such
other manner as is acceptable to the Company. Such election shall be
irrevocable, made in writing, signed by the Grantee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.


5.Termination of Employment or Service.


a.If the Grantee’s employment or service with the Company and its Subsidiaries
is terminated for any reason, any Units (the “Unvested Units”) for which the
Period of Restriction has not lapsed before such termination of employment or
service and/or any Dividend Equivalents related thereto shall be forfeited.
Notwithstanding the above, if the Grantee’s termination of employment or service
is due to (i) Retirement and is more than 6 months from the date of award set
forth in this Agreement, then the restrictions on the Units and all Dividend
Equivalents related thereto shall continue to lapse in accordance with the
Period of Restriction provided in the Summary of Restricted Stock Unit Award
above, provided that the “Settlement Date” for such Units and Dividend
Equivalents shall occur no later than December 31 of the calendar year in which
the applicable Period of Restriction lapses or (ii) death or Disability, the
Units shall become 100% vested and the Period of Restriction on the Units shall
lapse and all Dividend Equivalents related thereto shall become immediately
vested and payable as of such termination date.


b.Definition of “Disability.” For purposes of this Agreement, the Grantee’s
employment shall be deemed to have terminated due to the Grantee’s Disability if
the Grantee is entitled to long-term disability benefits under the Company’s
long-term disability plan or policy, as in effect on the date of termination of
the Grantee’s employment.


c.Definition of “Retirement.” For purposes of this Agreement, the Grantee’s
employment or service shall be deemed to have terminated due to “Retirement” if
the Grantee terminates employment or service as an Employee for any reason,
including Disability (but other than for Cause) after (1) twenty (20) or more
years of “vesting service,” which solely for purposes of this Agreement, shall
be calculated under Article III of The Clorox Company 401(k) Plan (the “401(k)
Plan”) entitled “Service” along with any other relevant provisions of the 401(k)
Plan necessary or desirable to give full effect thereto, or any successor
provisions, regardless of the status of the Grantee with respect to the 401(k)
Plan (“Vesting Service”), or (2) attaining age fifty-five (55) with ten (10) or
more years of Vesting Service.
    
6.Election to Defer Settlement. Within the first four (4) months following the
Date of Award set forth above, the Grantee may elect to defer the settlement of
the date on which the Period of Restriction lapses until a date at
    - 2 -



--------------------------------------------------------------------------------



least two years following such date, or until the Grantee’s later termination of
employment or service. Such date shall be referred to as the “Deferred
Settlement Date”. If the Grantee makes such an election, it will become
irrevocable on the date of such election. If the Grantee makes such an election,
any Dividend Equivalents awarded with respect to such deferred Shares shall also
be deferred under the same terms. If the Grantee makes such an election, but a
transaction occurs that subjects the Grantee’s Shares to Section 19 of the Plan
prior to the Deferred Settlement Date, the Grantee’s deferral election will
terminate and the Grantee’s Shares and Dividend Equivalents will be settled as
of the date of that transaction. The Company may terminate any deferral
hereunder if a change in law requires such termination.


7.Authorization to Return Forfeited Units. The Grantee authorizes the Company or
its designee to return to the Company all Units and related Dividend Equivalents
and Shares subject thereto which are forfeited along with any cash or other
property held with respect to or in substitution of such Units, related Dividend
Equivalents and/or Shares. Any such action shall comply with all applicable
provisions of this Agreement or the Plan.


8.Transferability of Units. Unless otherwise determined by the Committee, Units
shall not be transferable by the Grantee other than by will or by the laws of
descent or distribution. For avoidance of doubt, Shares issued to the Grantee in
settlement of Units pursuant to Section 2 of this Agreement shall not be subject
to any of the foregoing transferability restrictions.


9.Change in Control. Upon the occurrence of a Change in Control, unless
otherwise specifically prohibited under Applicable Laws or by the rules and
regulations of any governing governmental agencies or national securities
exchanges, any Unvested Units and related Dividend Equivalents shall become 100%
vested and the Period of Restriction for the Units and related Dividend
Equivalents shall lapse, unless the Units are assumed, converted or replaced by
the continuing entity; provided, however, that in the event the Grantee’s
employment is terminated without Cause or by the Grantee for Good Reason upon or
within twenty-four (24) months following consummation of a Change in Control,
the Period of Restriction on any replacement awards shall lapse and all Dividend
Equivalents related thereto shall become immediately payable.


For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following with respect to the Grantee:


(a) the assignment to the Grantee of any duties inconsistent in any material
respect with the Grantee’s position (including offices and reporting
requirements), authority, duties or responsibilities, as in effect immediately
prior to the occurrence of the Change in Control or the date of the Grantee’s
termination of employment, whichever is greater, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Grantee;


(b) any failure by the Company to substantially comply with, or any reduction by
the Company in, any of the material provisions of the Grantee’s compensation
plans, programs, agreements or arrangements as in effect immediately prior to
the Change in Control, including, without limitation, any material reduction in
base salary, cash incentive compensation target bonus opportunity, equity
compensation opportunity in the aggregate, or employee benefits and perquisites
in the aggregate, other than an isolated, insubstantial and inadvertent failure
or reduction not occurring in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Grantee;


(c) the Company’s requiring the Grantee to be based at any office or location
other than that in effect immediately prior to the Change in Control or any
office or location not requiring the Grantee’s commute to increase by more than
35 miles from his or her commute immediately prior to the Change in Control;


(d) any purported termination by the Company of the Grantee’s employment other
than (A) due to the death or Disability of the Grantee or (B) a termination of
the Grantee’s employment by the Company for Cause; or


    - 3 -



--------------------------------------------------------------------------------



(e) any material failure by the Company to require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume the
obligations of the Company under this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.


Any termination by the Grantee for Good Reason shall be communicated by a
written notice to the Company within a period not to exceed ninety (90) days of
such Grantee’s knowledge of the condition. Such written notice (1) must indicate
the specific termination provision in the Good Reason definition relied upon,
(2) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Grantee’s
employment under the provision so indicated and (3) the Grantee's intended date
of termination if the Company does not cure the issue (which date shall be not
less than thirty (30) days after the giving of such notice). After receipt by
the Company of such written notice, the Company shall have thirty (30) days
during which it may remedy the condition and thereby cure the event or
circumstance constituting “Good Reason”.


10.Protection of Trade Secrets and Limitations on Retention.


a.Definitions.


i.“Affiliated Company” means any organization controlling, controlled by or
under common control with the Company.


ii.“Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.


iii.“Conflicting Product” means any product, process, machine, or service of any
person or organization, other than the Company or any Affiliated Company, in
existence or under development that (1) resembles or competes with a product,
process, machine, or service upon or with which the Grantee shall have worked
during the two years prior to the Grantee’s termination of employment with the
Company or any Affiliated Company or (2) with respect to which during that
period of time the Grantee, as a result of his/her job performance and duties,
shall have acquired knowledge of Confidential Information, and whose use or
marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Grantee has knowledge of information to which s/he has been directly
exposed through actual receipt or review of memorandum or documents containing
such information or through actual attendance at meetings at which such
information was discussed or disclosed.


iv.“Conflicting Organization” means any person or organization that is engaged
in or about to become engaged in research on or development, production,
marketing or selling of a Conflicting Product.


b.Right to Retain Units/Shares Contingent on Protection of Confidential
Information. In partial consideration for the award of these Units, the Grantee
agrees that at all times, both during and after the term of the Grantee’s
employment with the Company or any Affiliated Company, to hold in the strictest
confidence, and not to use (except for the benefit of the Company at the
Company’s direction) or disclose (except for the benefit of the Company at the
Company’s direction), regardless of when disclosed to the Grantee, any and all
Confidential Information of the Company or any Affiliated Company. The Grantee
understands that for purposes of this Section 9(b), Confidential Information
further includes, but is not limited to, information pertaining to any aspect of
the business of the Company or any Affiliated Company which is either
information not known (or known as a result of a wrongful act of the Grantee or
of others who were under confidentiality obligations as to the item or items
involved) by actual or potential competitors of the Company or other third
parties not under confidentiality obligations to the Company. If, prior to the
    - 4 -



--------------------------------------------------------------------------------



expiration of the Period of Restriction or at any time within one (1) year after
the Settlement Date, the Grantee discloses or uses, or threatens to disclose or
use, any Confidential Information other than in the course of performing
authorized services for the Company (or any Affiliated Company), the Units,
whether vested or not, will be immediately forfeited and cancelled, and the
Grantee shall immediately return to the Company the Shares issued in settlement
of the Units or the pre-tax income derived from any disposition of such Shares.


c.No Interference with Customers or Suppliers. In partial consideration for the
award of these Units, in order to forestall the disclosure or use of
Confidential Information as well as to deter the Grantee’s intentional
interference with the contractual relations of the Company or any Affiliated
Company, the Grantee’s intentional interference with prospective economic
advantage of the Company or any Affiliated Company and to promote fair
competition, the Grantee agrees that the Grantee’s right to receive the Shares
upon settlement of the Units is contingent upon the Grantee refraining, during
the Period of Restriction and for a period of one (1) year after the Settlement
Date, for himself/herself or any third party, directly or indirectly, from using
Confidential Information to (1) divert or attempt to divert from the Company (or
any Affiliated Company) any business of any kind in which it is engaged, or (2)
intentionally solicit its customers with which it has a contractual relationship
as to Conflicting Products, or interfere with the contractual relationship with
any of its suppliers or customers (collectively, “Interfere”). If, during the
Period of Restriction or at any time within one (1) year after the Settlement
Date, the Grantee breaches his/her obligation not to Interfere, the Grantee’s
right to the Shares upon settlement of the Units shall not have been earned and
the Units, whether vested or not, will be immediately cancelled, and the Grantee
shall immediately return to the Company the Shares issued in settlement of the
Units or the pre-tax income derived from any disposition of such Shares. For
avoidance of doubt, the term “Interfere” shall not include any advertisement of
Conflicting Products through the use of media intended to reach a broad public
audience (such as television, cable or radio broadcasts, generalized online
marketing, or newspapers or magazines) or the broad distribution of coupons
through the use of direct mail or through independent retail outlets. THE
GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT
THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE UNITS AND A
RETURN TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES
IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS “NO INTERFERENCE WITH CUSTOMERS OR
SUPPLIERS” PROVISION DURING THE PERIOD OF RESTRICTION OR WITHIN ONE (1) YEAR
AFTER THE SETTLEMENT DATE.


d.No Solicitation of Employees. In partial consideration for the award of these
Units, in order to forestall the disclosure or use of Confidential Information,
as well as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Grantee agrees that the
Grantee’s right to receive the Shares upon settlement of the Units is contingent
upon the Grantee refraining, during the Period of Restriction and for a period
of one (1) year after the Settlement Date, for himself/herself or any third
party, directly or indirectly, from soliciting for employment any person
employed by the Company, or by any Affiliated Company, during the period of the
solicited person’s employment and for a period of one (1) year after the
termination of the solicited person’s employment with the Company or any
Affiliated Company (collectively “Solicit”). If, during the term of the Period
of Restriction or at any time within one (1) year after the Settlement Date, the
Grantee breaches his/her obligation not to Solicit, the Grantee’s right to the
Shares upon settlement of the Units shall not have been earned and the Units,
whether vested or not, will be immediately cancelled, and the Grantee shall
immediately return to the Company the Shares issued in settlement of the Units
or the pre-tax income derived from any disposition of such Shares. THE GRANTEE
UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE
CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE UNITS AND A RETURN
TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES IF THE
GRANTEE SHOULD CHOOSE TO VIOLATE THIS NON-SOLICITATION OF EMPLOYEES PROVISION
DURING THE PERIOD OF RESTRICTION OR WITHIN ONE (1) YEAR AFTER THE SETTLEMENT
DATE.


    - 5 -



--------------------------------------------------------------------------------



e.Injunctive and Other Available Relief. By acceptance of these Units and any
Shares issued in settlement thereof, the Grantee acknowledges that, if the
Grantee were to breach or threaten to breach his/her obligation hereunder not to
Interfere or Solicit or not to disclose or use any Confidential Information
other than in the course of performing authorized services for the Company (or
any Affiliated Company), the harm caused to the Company by such breach or
threatened breach would be, by its nature, irreparable because, among other
things, damages would be significant and the monetary harm that would ensue
would not be able to be readily proven, and that the Company would be entitled
to injunctive and other appropriate relief to prevent threatened or continued
breach and to such other remedies as may be available at law or in equity. To
the extent not prohibited by law, any cancellation of the Units pursuant to any
of Sections 10(b) through 10(d) above shall not restrict, abridge or otherwise
limit in any fashion the types and scope of injunctive and other available
relief to the Company. Notwithstanding any provision of this Agreement to the
contrary, nothing under this Agreement shall limit, abridge, modify or otherwise
restrict the Company (or any Affiliated Company) from pursuing any or all legal,
equitable or other appropriate remedies to which the Company may be entitled
under any other agreement with the Grantee, any other plan, program, policy or
arrangement of the Company (or any Affiliated Company) under which the Grantee
is covered or participates, or any applicable law, all to the fullest extent not
prohibited under applicable law.


f.Permitted Reporting and Disclosure. Notwithstanding any language in this
Agreement to the contrary, nothing in this Agreement prohibits Grantee from
reporting possible violations of federal law or regulation to any governmental
agency or governmental entity, or making other disclosures that are protected
under federal law or regulation; provided, that, in each case such
communications and disclosures are consistent with applicable law.
Notwithstanding the foregoing, under no circumstance is Grantee authorized to
disclose any information covered by the Company’s attorney-client privilege or
attorney work product or the Company’s trade secrets without prior written
consent of the Company’s General Counsel. Any reporting or disclosure permitted
under this Section 10(f) shall not result in the cancellation of Shares. Grantee
is entitled to certain immunities from liability under state and federal law for
disclosing trade secrets if the disclosure was made to report or investigate an
alleged violation of law, subject to certain conditions. Please see the
Company’s Confidential Information Policy for further details.


11.Right to Retain Units/Shares Contingent on Continuing Non-Conflicting
Employment. In partial consideration for the award of these Units in order to
forestall the disclosure or use of Confidential Information, as well as to deter
the Grantee’s intentional interference with the contractual relations of the
Company or any Affiliated Company, the Grantee’s intentional interference with
prospective economic advantage of the Company or any Affiliated Company, and to
promote fair competition, the Grantee agrees that the Grantee’s right to receive
the Shares upon settlement of the Units is contingent upon the Grantee
refraining, during the Period of Restriction and for a period of one (1) year
after the Settlement Date, from rendering services, directly or indirectly, as
director, officer, employee, agent, consultant or otherwise, to any Conflicting
Organization except a Conflicting Organization whose business is diversified and
that, as to that part of its business to which the Grantee renders services, is
not a Conflicting Organization, provided that the Company shall receive separate
written assurances satisfactory to the Company from the Grantee and the
Conflicting Organization that the Grantee shall not render services during such
period with respect to a Conflicting Product. If, prior to the expiration of the
Period of Restriction or at any time within one (1) year after the Settlement
Date, the Grantee shall render services to any Conflicting Organization other
than as expressly permitted herein, the Grantee’s right to the Shares upon
settlement of the Units shall not have been earned and the Units, whether vested
or not, will be immediately cancelled, and the Grantee shall immediately return
to the Company the Shares issued in settlement of the Units or the pre-tax
income derived from any disposition of such Shares. THE GRANTEE UNDERSTANDS THAT
THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE GRANTEE FROM
RENDERING SERVICES TO A CONFLICTING ORGANIZATION, BUT PROVIDES FOR THE
CANCELLATION OF THE UNITS AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS
TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE SHOULD CHOOSE TO RENDER SUCH
SERVICES DURING THE PERIOD OF RESTRICTION OR WITHIN ONE YEAR AFTER THE
SETTLEMENT DATE.


    - 6 -



--------------------------------------------------------------------------------



12.Repayment Obligation. In the event that (1) the Company issues a restatement
of financial results to correct a material error and (2) the Committee
determines, in good faith, that the Grantee’s fraud or willful misconduct was a
significant contributing factor to the need to issue such restatement and (3)
some or all of the Units that were granted and/or vested prior to such
restatement would not have been granted and/or vested, as applicable, based upon
the restated financial results, the Grantee shall immediately return to the
Company any Units or any Shares or the pre-tax income derived from any
disposition of any Shares previously received in settlement of the Units that
would not have been granted and/or vested based upon the restated financial
results (the “Repayment Obligation”). The Company shall be able to enforce the
Repayment Obligation by all legal means available, including, without
limitation, by withholding such amount from other sums owed by the Company to
the Grantee.


13.Miscellaneous Provisions.


a.Rights as a Stockholder. Neither the Grantee nor the Grantee’s transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Award until the Units have been settled and Share certificates
have been issued to the Grantee, transferee or representative, as the case may
be.


b.Choice of Law, Exclusive Jurisdiction and Venue. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The courts of the State of Delaware
shall have exclusive jurisdiction over any disputes or other proceedings
relating to this Agreement, and venue shall reside with the courts in New Castle
County, Delaware, including if jurisdiction shall so permit, the U.S. District
Court for the District of Delaware. Accordingly, the Grantee agrees that any
claim of any type relating to this Agreement must be brought and maintained in
the appropriate court located in New Castle County, Delaware, including if
jurisdiction will so permit, in the U.S. District Court for the State of
Delaware. The Grantee hereby consents to the jurisdiction over the Grantee of
any such courts and waives all objections based on venue or inconvenient forum.


c.Modification or Amendment. This Agreement may be modified or amended by the
Board or the Committee at any time; provided, however, no modification or
amendment to this Agreement shall be made which would materially and adversely
affect the rights of the Grantee, without such Grantee’s written consent.


d.Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced to reflect the intent of the parties to the fullest
extent not prohibited by law, and in the event that such provision is not able
to be so construed and enforced, then this Agreement shall be construed and
enforced as if such illegal or invalid provision had not been included. In
amplification of the preceding sentence, in the event that the time period or
scope of any provision is declared by a court or arbitrator of competent
jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall have the power
to reduce the time period or scope to the maximum time period or scope permitted
by law.


e.References to Plan. All references to the Plan shall be deemed references to
the Plan as may be amended.


f.Headings. The captions used in this Agreement are inserted for convenience and
shall not be deemed a part of this Agreement for construction or interpretation.


g.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or by the Company forthwith to the Board or
the Committee, which shall review such dispute at its next regular meeting. The
resolution of such dispute by the Board or the Committee shall be final and
binding on all persons. It is the intention of the Company and the Grantee to
make the promises contained in this Agreement reasonable and binding only to the
extent that it may be lawfully done under existing applicable laws. This
Agreement and the Plan constitute the entire and exclusive agreement between the
    - 7 -



--------------------------------------------------------------------------------



Grantee and the Company, and it supersedes all prior agreements or
understandings, whether written or oral, with respect to the grant of Units set
forth in this Agreement.


h.Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Section 409A of the
Code, and any related regulations or other guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service (“Section 409A”). Any provision of the Plan or this Agreement that would
cause this Award to fail to satisfy Section 409A shall have no force or effect
until amended to comply with Section 409A, which amendment may be retroactive to
the extent permitted by Section 409A.


Notwithstanding any provision of the Plan to the contrary, if the Grantee is a
“specified employee” (as defined in Section 1.409A-1(i) of the Treasury
Department Regulations) at the time of the Grantee’s “separation from service”
(as defined in Section 1.409A-1(h) of the Treasury Department Regulations and
including a termination of employment or service on account of Disability that
does not satisfy the definition of “disability” under Section 409A-3(i)(4) of
the Treasury Department Regulations), and payments to the Grantee hereunder are
not exempt from Section 409A as a short-term deferral or otherwise, these
payments, to the extent otherwise payable within six (6) months after the
Grantee’s separation from service shall be delayed until the earlier of the date
which is six (6) months after the date of the Grantee’s separation from service
or the date of death of the Grantee. Any payments that were scheduled to be paid
during the six (6) month period following the Grantee’s separation from service,
but which were delayed pursuant to this Section 13(h), shall be paid without
interest on, or as soon as administratively practicable after, the first day
following the six (6) month anniversary of the Grantee’s separation from service
(or, if earlier, the date of the Grantee’s death). Any payments that were
originally scheduled to be paid following the six (6) months after the Grantee’s
separation from service shall continue to be paid in accordance with their
predetermined schedule.


i.Agreement with Terms. Receipt of any benefits under this Agreement by the
Grantee shall constitute the Grantee’s acceptance of and agreement with all of
the provisions of this Agreement and of the Plan that are applicable to this
Agreement, and the Company shall administer this Agreement accordingly.


THE CLOROX COMPANY
                                
                        By:


    Its: Chief Executive Officer




THE GRANTEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT IS A UNILATERAL CONTRACT
AND THAT THE GRANTEE’S RIGHT TO THE SHARES PURSUANT TO THIS AGREEMENT IS
ACCEPTED AND EARNED ONLY BY CONTINUING EMPLOYMENT (FOR PURPOSES OF THIS
PARAGRAPH, IGNORING ANY ELECTION TO DEFER SETTLEMENT PURSUANT TO SECTION 6) AT
THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
AWARD OR ACQUIRING SHARES HEREUNDER) AND BY COMPLIANCE WITH THE GRANTEE’S
VARIOUS OBLIGATIONS UNDER THIS AGREEMENT. THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR
SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE GRANTEE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR NO REASON,
WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW.


The Grantee acknowledges that a copy of the Plan and Plan Information are
available for viewing on the Company’s internal HR website at
https://clxweb.clorox.com/hr/Pages/HRatClorox/HRContentPages/StockIncentiveProgram.aspx,
and the Company’s Annual Report and Proxy Statement (the “Prospectus
Information”) are available for viewing on the Company’s Clorox web site at
http://CLOROXWEB/hr/stock. The
    - 8 -



--------------------------------------------------------------------------------



Grantee hereby consents to receive the Prospectus Information electronically,
or, in the alternative, to contact the HR Service Center at 1-800-709-7095 to
request a paper copy of the Prospectus Information. The Grantee represents that
s/he is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. The Grantee acknowledges and
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Agreement. The Grantee further agrees to notify the Company upon any change
in the residence address indicated below.




Dated:______________________________ Signed:___________________________________
                            Grantee


                Residence Address:


                ___________________________________


                ___________________________________
    - 9 -

